Name: Council Regulation (EEC) No 692/86 of 3 March 1986 extending Regulation (EEC) No 486/85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territories
 Type: Regulation
 Subject Matter: agricultural activity;  foodstuff;  economic geography;  executive power and public service;  trade
 Date Published: nan

 5 . 3 . 86 Official Journal of the European Communities No L 63 / 93 COUNCIL REGULATION (EEC) No 692 / 86 of 3 March 1986 extending Regulation (EEC) No 486 / 85 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States or in the overseas countries and territories THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 486 / 85 ('), and in particular Article 26 thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC ) No 486 / 85 is to apply only until 28 February 1986 ; Whereas it is not certain that the Third ACP-EEC Convention , signed at LomÃ © on 8 December 1984 , and the Decision which is to be substituted for Council Decision 80 / 1186 / EEC of 16 December 1980 on the association of the overseas countries and territories with the European Economic Community ( 2 ) will have entered into force by that date ; whereas in order to avoid a break in continuity of trade , therefore , the Regulation in question should be extended beyond 28 February 1986 , HAS ADOPTED THIS REGULATION : Article 1 In Article 26 of Regulation (EEC) No 486 / 85 , '28 February 1986' is hereby replaced by '28 February 1987'. Article 2 This Regulation shall enter into force on the day following its publication in the OfficialJournal of the European Communities . It shall apply with effect from 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 March 1986 . For the Council The President W. F. van EEKELEN (&gt;) OJ No L 61 , 1 . 3 . 1985 , p . 4 . ( 2 ) OJ No L 361 , 31 . 12 . 1980 , p . 1 .